Citation Nr: 0809067	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disability to include the shoulders.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and Mrs. P. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active military 
service from November 1987 to March 1988 and from November 
1989 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2003, the veteran appeared at a hearing before a 
Decision Review Officer and in January 2004 he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the file.  

In a decision, dated in April 2005, the Board denied the 
claim of service connection for a cervical spine disability 
to include the shoulders.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a decision, dated in July 2007, 
the Court vacated the Board's decision and remanded the 
matter to the Board for further proceedings consistent with 
the Court's order.  

The case has been advanced on the Board's docket. 

In compliance with the Court's decision, the claim is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

In its decision, the Court directed the Board to provide the 
veteran with a comprehensive and complete medical 
examination, which addresses whether the neck and shoulder 
condition is aggravated by the service-connected back 
disability.  



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that degenerative disc 
disease of the cervical spine, 
including osteophytes, and osteophytes 
of the shoulders are secondary to the 
service-connected low back strain.  The 
claims folder must be made available 
for review by the examiner.

In formulating the opinion, the 
examiner is to consider that secondary 
service connection means that the 
claimed disability is proximately due 
to or the result of the service-
connected disability.  Also, secondary 
service connection includes the concept 
of aggravation of a nonservice-
connected disability by a 
service-connected disability, namely, a 
permanent increase in severity of the 
nonservice-connected disability due to 
the service-connected disability, that 
is, a permanent worsening of the 
underlying condition as contrasted to a 
worsening of symptoms.

Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.



3. After the requested development is 
completed, adjudicate the claim.  If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

